internal_revenue_service index numbers number release date cc dom corp 1-plr-112419-98 date re distributing controlled shareholder a shareholder b retail business rental business state a court custodian x dear this is in response to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated july and date distributing a state a corporation that uses the accrual_method and a calendar_year has for many years been engaged in two businesses retail business and rental business distributing has outstanding a single class of voting common_stock held each by shareholders a and b who formerly were plr-112419-98 husband and wife controlled is a new corporation formed under the laws of state a it will use the accrual_method and a calendar_year controlled will have outstanding solely voting common_stock all of which will initially be held by distributing the financial information received indicates that the retail business and rental business of distributing each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years shareholders a and b were divorced approximately a year ago marital discord which existed for a considerable time prior to the divorce resulted in management deadlock for distributing and the eventual court appointment of an unrelated third party as distributing’s custodian in order to resolve the deadlock the court approved the custodian’s recommendation that distributing be divided between shareholders a and b shareholder a is to receive the rental business which is his area of expertise and the portion of the business historically managed by him shareholder b is to receive the retail business which is her area of expertise and the portion of the business historically managed by her accordingly the following steps are proposed i distributing will transfer rental business_assets and associated liabilities to controlled in exchange for all the outstanding_stock in controlled in addition in order to equalize the values of distributing and controlled distributing will also transfer approximately x in cash and notes receivable to controlled ii thereafter shareholder a will exchange all of his stock in distributing for all the outstanding_stock in controlled the following representations have been made in connection with the transaction a the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject b the liabilities to be assumed by controlled in the transfer and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets plr-112419-98 transferred c distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of this transaction d none of the property transferred from distributing to controlled is property with regard to which any investment_credit under sec_46 of the internal_revenue_code has or will be claimed or with regard to which any investment_credit is required to be recaptured e neither distributing nor controlled has or at the time of the transactions will have any securities warrants or options outstanding f the transaction will not constitute a disqualified_distribution within the meaning of sec_355 none of the outstanding distributing stock was acquired by either shareholder a or b by purchase within the meaning of sec_355 and none of the stock in distributing or controlled will be disqualified_stock within the meaning of sec_355 g shareholder a will receive solely stock in controlled in exchange for his stock in distributing h distributing controlled and the shareholders will each pay their own expenses_incurred in connection with the transaction i the fair_market_value of the stock of controlled received by shareholder a will approximately equal the fair_market_value of the distributing stock surrendered by such shareholder in the exchange j no part of the stock in controlled received by shareholder a is being received as a creditor employee or in any capacity other than as a shareholder of distributing k following the proposed transaction distributing will continue independently and with its separate employees the active_conduct of retail business which distributing has actively conducted throughout the 5-year period immediately prior to the proposed stock_distribution l following the proposed transaction controlled will continue independently and with its separate plr-112419-98 employees the active_conduct of rental business which will have been actively conducted by distributing throughout the 5-year period immediately prior to step ii above m the years of financial information submitted on behalf of distributing for each of the two businesses is representative of each such business’ present operations and there have been no substantial operational changes since the date of the last financial statements submitted n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to step ii o it is not planned or intended for there to be any continuing transactions between distributing and controlled following step ii if any transactions occur payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length p the distribution of the stock of controlled in step ii is being carried out for the following corporate business purposes i to comply with a court approved recommendation by the custodian and ii to eliminate shareholder deadlock and enable each business to be operated by the person most knowledgeable of the business q there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled subsequent to the transaction except in the ordinary course of business r there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transaction s there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transaction plr-112419-98 t there is no plan or intent for shareholder b to lose control of distributing that is to cease to hold over percent of both i the total combined voting power and ii the total value of shares of all classes of stock in distributing u there is no plan or intent for shareholder a to lose control of controlled that is to cease to hold at least percent of both i the total combined voting power and ii the total value of shares of all classes of stock in controlled v neither distributing nor controlled is plans or intends to be an s_corporation within the meaning of sec_1361 w no two parties to the transaction that is distributing and controlled are investment companies as defined in sec_368 and iv based solely on the information submitted and on the representations set forth above it is held as follows the transfer in step i by distributing to controlled of assets as described above followed by the distribution in step ii by distributing of all of the controlled stock to shareholder a is a reorganization within the meaning of sec_368 and sec_355 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of distributing assets in exchange for controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon plr-112419-98 the distribution to shareholder a of all the controlled stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a upon receipt of the controlled stock sec_355 the basis of the controlled stock in the hands of shareholder a will for each share be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder a will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset by such shareholder on the date of the distribution sec_1223 proper allocation of earnings_and_profits will be made between distributing and controlled under sec_1_312-10 of the regulations sec_312 no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representatives sincerely yours assistant chief_counsel corporate plr-112419-98 by howard w staiman assistant branch chief branch
